Exhibit 10(a)

 

LEASEHOLD IMPROVEMENTS LEASE

 

THIS LEASE is made on August 12, 2004, to be effective as of October 15, 2001,
between HPCLI, Inc., an Ohio corporation, whose address is 41 South High Street,
Columbus, Ohio 43215 (“Lessor”), and The Huntington National Bank, a national
banking association, whose address is 41 South High Street, Columbus, Ohio 43215
(“Lessee”).

 

1. Definitions.

 

For the purposes of this Lease, the following terms shall have the following
definitions and meanings:

 

(a) Commencement Date: August 12, 2004, to be effective as of October 15, 2001.

 

(b) Event of Default: As set forth in Paragraph 12 below.

 

(c) Extended Term: As set forth in Paragraph 5 below.

 

(d) Initial Term: The period of five years commencing October 15, 2001, and
expiring on October 14, 2006.

 

(e) Leased Offices: The specific office locations that are leased by Lessee and
used in the conduct of Lessee’s operations, which Lease Offices are identified
on Exhibit A attached hereto.

 

(f) Leasehold Improvements: All leasehold improvements designated as
nonresidential real property under section 168(c) of the Internal Revenue Code
of 1986 existing in the Leased Offices on the date hereof, which Leasehold
Improvements are identified on Exhibit A attached hereto.

 

(g) Rent: As set forth in Paragraph 3 below.

 

(h) Term: The Initial Term plus any Extended Terms exercised by Lessee pursuant
to Paragraph 5 below.

 

(i) Underlying Office Lease: A lease under which a Leased Office is leased by
Lessee.

 

2. Lease of Leasehold Improvements.

 

Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, the
Leasehold Improvements for the Term hereof (or for such shorter period of time
as hereinafter provided), upon and subject to the terms, covenants, and
conditions set forth herein and subject to the Underlying Office Leases.

 

3. Rent.

 

(a) Lessee agrees to pay Lessor as rent for the Leasehold Improvements for the
Initial Term the amount of $6,300,000 per year, payable in equal monthly
installments of $525,000 each (the “Rent”). During any Extended Term, the Rent
shall be calculated in accordance with the provisions of Paragraph 5 below.

 

(b) The Rent shall be paid in twelve (12) equal monthly installments, each in
advance by the tenth day of each calendar month during the Term of this Lease,
with such payments being pro-rated on a daily basis for any partial month. The
first monthly installment of the Rent hereunder shall be due and payable by
November 10, 2001, and shall include a pro-rated amount for the partial month of
October 2001.



--------------------------------------------------------------------------------

4. Term.

 

(a) The Initial Term of this Lease shall be as set forth in Paragraph 1(d)
above, unless sooner terminated as hereinafter provided. The Initial Term may be
renewed by Lessee for the Extended Terms as set forth in Paragraph 5 below.

 

(b) Lessor and Lessee acknowledge and agree that from time to time during the
Term hereof, certain Underlying Office Leases may terminate or expire prior to
the expiration of the Term of this Lease, and such Underlying Office Leases may
not be renewed. Upon the occurrence of any such termination or expiration,
Lessee’s and Lessor’s respective obligations and rights hereunder shall
terminate as to those Leasehold Improvements located at the Leased Office(s)
that are subject to such terminated or expired Underlying Office Leases and such
Leasehold Improvements shall no longer be subject to the terms of this Lease.

 

(c) Lessor and Lessee further acknowledge and agree that from time to time
during the Term hereof, Lessee may desire to assign its rights under an
Underlying Office Lease or sublet a Leased Office where Leasehold Improvements
are located to an unrelated entity.

 

(d) In the event the rights and obligations of the parties hereto are terminated
with respect to any Leasehold Improvements as provided in Paragraph 4(b) or 4(c)
above (the “Terminated Leasehold Improvements”), then Lessee may transfer to
Lessor replacement Leasehold Improvements of equal value to the Terminated
Leasehold Improvements, which shall become subject to this Lease, whereupon the
parties shall amend Exhibit A attached hereto to identify such replacement
Leasehold Improvements and no adjustment shall be made to the Rent as a result
of such event.

 

5. Option to Renew Term.

 

So long as this Lease is in full force and effect and Lessee is not in material
default hereunder, this Lease shall automatically renew for up to four
consecutive renewal periods of five years each (individually, the “Extended
Term” and collectively, the “Extended Terms”), unless Lessee delivers written
notice to Lessor of its intent to terminate this Lease at the end of the
then-current Term. The renewal shall be upon the same terms and conditions as
herein contained, except that there shall be no provision to extend the Term
hereof beyond the fourth Extended Term and except that at the commencement of
each Extended Term, the monthly Rent shall be reset at (i) one hundred and ten
percent (110%) of the monthly depreciation charge attributable to the Leasehold
Improvements as of the first day of the applicable Extended Term, as determined
for financial reporting purposes in accordance with generally accepted
accounting principles (“GAAP”) as the same are applied by Lessor; plus (ii) five
percent (5%) of the total fair market value at the date of inception of the
Initial Term of this Lease for any Leasehold Improvements that are fully
depreciated as of the first day of the applicable Extended Term.

 

6. Termination of Lease.

 

(a) Prior to the expiration or termination of this Lease, Lessee shall elect one
of the following options with respect to each Improvement then subject to this
Lease, which option shall be exercised by providing Lessor with written notice
of Lessee’s intention to exercise such option at least forty-five (45) days
prior to the termination of this Lease:

 

(i) purchase all or any of the Leasehold Improvements from Lessor by payment of
a purchase price equal to the fair market value of such Leasehold Improvements
at the time of such termination, which shall be payable in full, in cash, at the
time of such termination; or

 

(ii) deliver all or any of the Leasehold Improvements to Lessor, subject to the
rights of the lessors of the Underlying Office Leases, if any, and assign to
Lessor (with the written consent of the lessor under the Underlying Office
Lease, if required by such Underlying Office Lease) the Underlying Office Lease
for the Leased Office where the Leasehold Improvements are located.

 

- 2 -



--------------------------------------------------------------------------------

(b) For the purposes of Paragraph 6(a)(i) above, the term “fair market value” of
the Leasehold Improvements shall have the same meaning as set forth in Paragraph
4(d) above. If Lessee exercises the option described in Paragraph 6(a)(i) above,
upon payment of the purchase price, Lessor shall deliver a Bill of Sale and such
other documentation as is reasonably required to transfer title to the Leasehold
Improvements purchased by Lessee.

 

(c) If Lessee exercises the option set forth in Paragraph 6(a)(ii) above, Lessee
shall deliver up the Leasehold Improvements to Lessor in as good condition as
such Leasehold Improvements were in at the time when the same were first
delivered to Lessee hereunder, ordinary wear and tear and damage by casualty and
condemnation excepted.

 

7. Quiet Enjoyment.

 

Lessor hereby represents that Lessor has good right and lawful authority to
enter into this Lease and that so long as Lessee pays the Rent when due and
performs all covenants hereof on its part to be performed, Lessee shall and may
peaceably and quietly have, hold and enjoy the Leasehold Improvements throughout
the Term hereof and any extensions thereto, for so long as the Leasehold
Improvements are located at a Leased Office where the Underlying Office Lease is
still in effect. Lessee agrees to accept the Leasehold Improvements in such
existing condition and state of repair as the same may be in when the Leasehold
Improvements initially become subject to this Lease and without any
representation, statement or warranty, express or implied, in respect thereof,
or in respect to their condition other than as expressly set forth herein.

 

8. Maintenance; Alterations.

 

Lessee shall be responsible for keeping the Leasehold Improvements in good
repair and condition during the Term, ordinary wear and tear and damage by
casualty and condemnation excepted, in accordance with the terms of the
Underlying Office Leases. Lessee may alter or replace all or any part of the
Leasehold Improvements from any of the Leased Offices at any time or times
during the Term hereof.

 

9. Insurance.

 

Lessee will cause to be carried and maintained, at its sole expense, at all
times during the Term of this Lease and until the Leasehold Improvements have
been returned to Lessor, insurance against those risks of loss or damage,
including fire, normally and customarily insured in Lessee’s industry (and in
any event not less than Lessee’s own insurance for similar improvements owned or
leased by it) in amounts not less than the Improvement’s replacement value. The
policies of insurance required under this Paragraph shall be valid and
enforceable policies issued by a company or companies authorized to do business
in the State of Ohio, and Lessee agrees upon request of Lessor to deliver to and
deposit with Lessor such insurance policy or policies or certificates thereof,
or any renewals or extensions thereof. Notwithstanding anything contained in
this Paragraph, Lessee shall have no obligation to insure those Leasehold
Improvements located at a Leased Office where the Underlying Office Lease is no
longer in effect.

 

10. Risk of Loss; Casualty.

 

(a) Lessee hereby assumes all risk of loss, damage, theft, taking, destruction,
confiscation, requisition or condemnation, partial or complete, of the Leasehold
Improvements, during the Term hereof. In the event any Improvement is damaged,
destroyed, lost, stolen, or title thereto requisitioned or taken by the owner of
the Leased Office where the Leasehold Improvements are located or any
governmental authority under power of eminent domain or otherwise, Lessee shall
continue to pay the Rent for said Improvement in the same amount and at the same
times as prescribed herein as if such damage or destruction or taking did not
occur.

 

(b) Further, Lessee hereby covenants that if Lessee receives insurance proceeds
or condemnation awards relating to any damaged, destroyed or taken Leasehold
Improvements, Lessee shall use such proceeds or awards to repair, replace or
restore (to the extent practicable) such Leasehold Improvements. If such
Leasehold Improvements cannot practicably be repaired, replaced or restored,
Lessee shall either (i) pay to Lessor an amount

 

- 3 -



--------------------------------------------------------------------------------

equal to the “Stipulated Loss Value” for such Leasehold Improvements, which
amount shall be determined by multiplying the original fair market value of such
Leasehold Improvements at the date of inception of the Initial Term of this
Lease (as indicated on Exhibit A attached hereto) by the percentage amount
identified on Exhibit B attached hereto that corresponds to the month in which
such Leasehold Improvements were damaged, destroyed or taken, or (ii) contribute
to this Lease replacement Leasehold Improvements of equal value, in which event
the parties shall amend Exhibit A attached hereto to identify such replacement
Leasehold Improvements.

 

(c) Lessor hereby assigns and transfers to Lessee all of Lessor’s right, title
and interest in and to any and all insurance proceeds or condemnation awards
that may be payable as a result of any damage, destruction or taking of the
Leasehold Improvements. Lessor further authorizes and appoints Lessee as its
attorney in fact to file all such claims, demands, applications, pleadings or
any documents that may be necessary or required to obtain such insurance
proceeds or condemnation awards in either the name of Lessor or Lessee as may be
required.

 

11. Inspection.

 

During the Term hereof, Lessee, upon two days’ advance written notice, shall
permit inspection of the Leasehold Improvements during business hours by Lessor
or Lessor’s agents or representatives, and by or on behalf of prospective
purchasers; provided, however, that in no event shall Lessor’s inspection
interfere with or delay Lessee’s normal operations.

 

12. Default.

 

(a) If any installment of the Rent or other payments herein agreed to be paid by
Lessee shall remain or be unpaid thirty (30) days after written notice is
received by Lessee; or if Lessee shall breach or fail to perform any of the
covenants or agreements herein contained by Lessee to be performed, and such
breach or nonperformance shall continue for thirty (30) days after written
notice is received by Lessee (or, if the default requires more than thirty (30)
days to be cured and Lessee shall not have commenced in good faith to cure said
breach within such thirty (30) days and diligently prosecuted the same
thereafter); or if Lessee shall become insolvent or shall admit in writing the
inability of Lessee to pay Lessee’s debts generally as they become due, or shall
file a petition in bankruptcy or make an assignment for the benefit of the
creditors of Lessee, or shall consent to the appointment of a receiver of all or
any part of Lessee’s property or business, or on a petition in bankruptcy filed
against Lessee; or if Lessee shall be adjudicated a bankrupt (individually, an
“Event of Default” and collectively, “Events of Default”); then and in any of
said events, the Lessor may at any time thereafter, in its sole discretion,
exercise any one of the remedies listed below:

 

(i) terminate this Lease, take possession of all Leasehold Improvements wherever
located, and for such purpose enter upon any premises to repossess such
Leasehold Improvements;

 

(ii) proceed by appropriate court action to enforce specific performance by
Lessee of its obligations contained in this Lease;

 

(iii) effectuate a sale of the Leasehold Improvements to Lessee, whereupon
Lessee shall pay to Lessor an amount equal to the “Stipulated Loss Value” for
the Leasehold Improvements as identified on Exhibit B attached to this Lease
that corresponds to the month in which such sale occurs; or

 

(iv) accept an assignment of all or any of the Leasehold Improvements from
Lessee by Lessee’s assigning (with the written consent of the lessor under the
Underlying Office Lease) the Underlying Office Lease for the Leased Office where
the Leasehold Improvements are located, provided such Underlying Office Lease
has a remaining term including renewals of at least five (5) years.

 

(b) Delays occasioned by fire, strikes, embargoes, governmental restrictions, or
other cause beyond the reasonable control of Lessee shall not be included in
calculating any period of grace provided for herein. The time for the
performance of any act required to be done by either party shall be extended by
a period equal to any delay caused by or resulting from act of God, war, civil
commotion, fire, casualty, labor difficulties, shortages of labor or materials
or equipment, governmental regulation, act or default of the other party, or
other causes beyond such party’s reasonable control, whether such time be
designated by a fixed date, or a fixed time or otherwise.

 

- 4 -



--------------------------------------------------------------------------------

(c) In the event that any dispute shall arise between Lessor and Lessee with
respect to any claimed default by Lessee and such dispute is referred to
arbitration or litigation pursuant to the terms of this Lease, and provided
Lessee performs all of the other terms and conditions of this Lease except for
the item in dispute, no default shall be deemed to exist on the part of Lessee
and no period for the remedying of such alleged default shall be deemed to
commence until the day following the determination of such dispute adversely to
Lessee.

 

13. Lessor’s Duty to Mitigate.

 

In the event that Lessor shall terminate this Lease upon Lessee’s default and/or
shall obtain possession by re-entry, dispossession, summary process, or
otherwise, then at any time thereafter Lessor shall use reasonable efforts to
mitigate its damages by seeking to relet or resell the Leasehold Improvements,
and the net proceeds of such reletting or reselling (after deducting reasonable
expenses) shall be credited by Lessor against any Rent, or other payments due
from Lessee at the time of such termination or re-entry or against any damages
payable by Lessee pursuant to law or the terms of this Lease.

 

14. Assignment; Subletting.

 

Lessor acknowledges that Lessee may assign its rights under this Lease, or
sublet all or any part of the Leasehold Improvements, without the prior written
consent of Lessor. Any such assignment or subletting, however, shall not release
Lessee from its obligations hereunder.

 

15. Accounting and Other Management Services.

 

Accounting services to be provided by Lessee pursuant to this Agreement shall
include, but not necessarily be limited to, the following specific services:

 

(a) Maintaining a set of books and records including a detailed general ledger
in accordance with generally accepted accounting principles for Lessor;

 

(b) Preparing periodic financial statements as requested by Lessor;

 

(c) Conducting all actions necessary to maintain appropriate accounting controls
and maintain all appropriate documentation of such accounting procedures and
controls;

 

(d) Providing all tax preparation services on behalf of Lessor, including but
not limited to, preparation of annual federal, state and local income tax
returns and estimated payments, sales/use tax returns, and payroll/unemployment
filings as deemed necessary;

 

(e) Maintaining insurance coverage for Lessor’s business activities;

 

(f) Providing internal audit coverage of Lessor’s business activities and
determine whether Lessor’s accounting records are reasonable;

 

(g) Providing accounts payable services for Lessor, including preparation and
disbursement of expenses, tax reporting and maintenance and reconciliation of
deposit accounts; and

 

(h) Providing all external reporting services on behalf of Lessor.

 

Lessor shall pay fees to Lessee as consideration for the performance of
accounting and other management services pursuant to the terms of this Lease an
annual management fee of 100 basis points (1%) of the Rent for the Leasehold
Improvements. This fee shall be paid on a monthly basis and calculated as 1% of
the monthly rental installment paid by Lessee to Lessor.

 

- 5 -



--------------------------------------------------------------------------------

16. Notices.

 

Any notice which may be required to be given under this Lease to Lessor may be
given by mailing the same in a registered or certified letter, postage prepaid,
or by hand delivery, addressed to Lessor, HPCLI, Inc., 41 S. High Street,
Columbus, Ohio 43215, Attention: General Counsel, or at such other place as
Lessor may from time to time designate in writing. Any notice which may be
required to be given under this Lease to Lessee may be given by mailing the same
in a registered or certified letter, postage prepaid, or by hand delivery,
addressed to Lessee, The Huntington National Bank, 41 S. High Street, Columbus,
Ohio 43215, Attention: General Counsel, or at such other place as Lessee may
from time to time designate in writing.

 

17. No Waiver.

 

Except as may be otherwise provided in this Lease, no delay or omission by
either party hereto to exercise any right or power accruing upon any
non-compliance or default by the other party with respect to any of the terms
hereof shall impair any such right or power or to be construed to be a waiver
thereof, and every such right and power may be exercised at any time during the
continuance of such non-compliance or default. It is further agreed that a
waiver by either party hereto of any of the covenants or agreements thereof to
be performed by the other party hereto shall not be construed to be a waiver of
any succeeding breach thereof or of any other covenants or agreements herein
contained.

 

18. Binding Effect.

 

This Lease shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

 

19. Entire Agreement.

 

This Lease contains the entire agreement between the parties hereto and shall
not be modified except in writing signed by both parties.

 

20. Consents.

 

Notwithstanding any provision in this Lease to the contrary, any requirement for
the consent or approval of either party shall be subject to the further proviso
that such consent(s) or approval(s) shall not unreasonably withheld or delayed,
and if such consent or approval of either party has not been given within 10
days of the date requested, such consent or approval shall be deemed given.

 

21. Self-Help.

 

(a) If either Lessor or Lessee defaults in making any payment to or for the
benefit of the other required by this Lease or in the performance of any other
obligation imposed on it by this Lease, and shall not cure such default within
thirty (30) days after written notice thereof (or, if the default requires more
than thirty (30) days to be cured, if the defaulting party does not begin to
cure the default within that period and then diligently prosecute the cure to
completion), then the aggrieved party (without waiving any claim of breach or
for damages) at any time thereafter may make such payment or cure such other
default for the account of the defaulting party. If necessary to protect the
interest of either party in the Leasehold Improvements, or to prevent the
interruption or further interruption of the conduct of business in any Leased
Office, or to prevent injury to persons or damage to property, either party may
cure a default by the other prior to the expiration of the waiting period but
after oral or written notice to the other party.

 

(b) Any restoration amount paid or contractual liability incurred by a party in
the exercise of its rights under this Paragraph shall be reimbursed by the other
party. Lessee’s payments hereunder shall be made as a part of the next
installment of the Rent coming due after Lessee’s receipt of Lessor’s bill for
such payment, and any amount

 

- 6 -



--------------------------------------------------------------------------------

due to Lessee hereunder may be offset against all payments due to Lessor under
this Lease until Lessee has been fully reimbursed. Lessor agrees that Lessee’s
good faith exercise of rights under this Paragraph, including the withholding of
payments to reimburse itself for the cost of such exercise, shall never be
deemed to be a default by Lessee in any of its obligations under this Lease.

 

22. Expenses.

 

Wherever this Lease requires the performance of an act by either party, such
party shall perform the act at its own cost and expense, unless expressly
provided to the contrary. Wherever this Lease requires payment of costs and
expenses to the other party, including attorneys’ fees, all such costs, expenses
and fees shall be reasonable.

 

23. Captions.

 

The captions of the several sections of this Lease are not part of the context
hereof and shall be ignored in construing this Lease. They are intended only by
aids in locating various provisions hereof.

 

24. Severability.

 

Each provision contained in this Lease shall be independent and severable from
all other provisions contained herein, and the invalidity of any such provision
shall in no way affect the enforceability of the other provisions.

 

25. Governing Law.

 

The parties agree that all questions of enforceability and interpretation which
may arise under this Lease shall be determined by the laws of the State of Ohio.

 

26. Indemnification.

 

To the extent the same would not be covered by the insurance required to be
provided by Lessee pursuant to Paragraph 9, and only to said extent, Lessee
agrees to save Lessor harmless from, and indemnify Lessor against, any and all
liability, loss or expense (including without limitation reasonable attorneys’
fees) arising out of or incurred in connection with an Event of Default unless
caused by the gross negligence or willful misconduct of Lessor, its employees,
agents, and contractors. Likewise, Lessor agrees to save Lessee harmless from,
and indemnify Lessee against, any and all liability, loss or expense (including
without limitation reasonable attorneys’ fees) arising out of or incurred in
connection with a breach of Lessor’s obligations hereunder.

 

26. Arbitration.

 

Any controversy or claim arising out of or relating to this Lease or relating to
any breach or claimed breach hereof except for non-payment of the Rent, or any
other payment due hereunder, shall be settled by arbitration, in accordance with
the rules then pertaining, of the American Arbitration Association. This
agreement for arbitration shall be enforceable and judgment upon the award
rendered by all or a majority of the arbitrators may be entered in any court for
a judicial acceptance of such award and an order of enforcement, as the case may
be. Any such arbitration shall be held in Columbus, Ohio.

 

This Space Intentionally Left Blank

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease has been duly executed by the parties hereto this
12th day of August, 2004.

 

HPCLI, INC. By:  

/s/    Richard A. Cheap

--------------------------------------------------------------------------------

    Richard A. Cheap, Vice President and Secretary THE HUNTINGTON NATIONAL BANK
By:  

/s/    Edward J. Kane

--------------------------------------------------------------------------------

    Edward J. Kane, Senior Vice President

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

 

List of Leasehold Improvements

 

(see attached behind)

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT B

 

STIPULATED LOSS VALUES

 

Number of Months

Since Lease Inception

--------------------------------------------------------------------------------

   Percentage
Decrease in Value


--------------------------------------------------------------------------------

Month 1 – 12

   15%

Month 13 – 24

   35%

Month 25 – 36

   55%

Month 37 – 48

   75%

Month 49 – 60

   95%

 

- 10 -